Attachment to Notice of Allowability
The objections to the drawings and specification, and rejections of claims, set forth in previous Office actions, have been overcome.  See the Office action mailed 12/7/2021. 
Claims 11 and 21 are allowable over the prior art of record.

Reissue Declaration
	On the top of p. 3 of the Final Office action mailed December 7, 2021, it was stated that “[t]he reissue declaration filed . . . October 1, 2021 is accepted.”  It is noted that the October 1, 2021 “REISSUE APPLICATION DECLARATION BY THE INVENTOR” had a typographical error therein, namely, “the specification of which 
    PNG
    media_image1.png
    26
    28
    media_image1.png
    Greyscale
was filed on June 27, 2019 as reissue application number 15/455,232” incorrectly identified the reissue application number.  The reissue application number should have been 16/455,232, not 15/455,232.  For clarity of the record, it is noted that we are assuming that this was a mere typographical error, and we accepted the declaration based upon our understanding that reissue applicant meant to put the correct reissue application serial number of 16/455,232. 

Reasons for Allowance
See the Examiner’s statement of reasons for indicating allowable subject matter set forth on pages 7-10 of the Office action mailed December 7, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571) 272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.



/RUSSELL D STORMER/Russell D. Stormer 					 
Patent Reexamination Specialist	
  and Primary Examiner		                                                                                             
Central Reexamination Unit 			 
Art Unit 3993   

Conferees:   /SC/ and /GAS/